PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D,798,565
Issue Date: October 03, 2017
Application No. 29/577,183
Filing or 371(c) Date: September 09, 2016
Attorney Docket No. KEE12306DCON2  
:
:
:
:	DECISION ON PETITION
:
:
:



This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 08, 2022.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is NOT ACCEPTED.

Applicant should note that 37 CFR 1.28(c) states in part: If status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be excused upon compliance with the separate submission and itemization.  See 37 CFR 1.28(c)(2)(ii).

The itemization must include the following information:

	(A)    Each particular type of fee that was erroneously paid as a small entity, 
(e.g., basic statutory filing fee, two-month extension of time fee) along with the                                                                                                                                                        current fee amount for a non-small entity;

(B)     The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;

	(C)     The deficiency owed amount (for each fee erroneously paid); and

(D)     The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii) of this section.

Requirement(s) (A), (B) and (C) appears to have been met.  However, the instant request does not fully comply with (D) as listed above.  In this regard, the itemization for the calculation of the deficiency owed submitted with the present request fails to list the correct total deficiency payment owed, petitioner has included in the total the deficiencies deducted (under fee code 1599), which as a result has caused the total amounts owed to be incorrect.  For this reason, a new itemization is needed that does not list the fee deficiencies deducted on the itemization; however, the itemization must list the total deficiency amount due for all the fees without the deduction.  Accordingly, the request cannot be accepted at this time.

Applicant should submit the itemization within ONE (1) MONTH from the mail date of this Notice.  This time limit is non-extendable.  Failure to timely respond may result in the return of the fee deficiency paper, at the option of the Office.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITION
			Commissioner for Patents
			P. O. Box 1450
			Alexandria, VA  22313-1450

By FAX:		(571) 273-8300
			ATTN: Office of Petitions

By hand:		U. S. Patent and Trademark Office
	Customer Service Window, Mail Stop Petitions 
Randolph Building
401 Dulany Street
Alexandria, VA  22314

By internet:		EFS-Web1 


Telephone inquiries regarding this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).